Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Response to Amendment
To summarize applicant the independent claim to further define the “First possible speed”. Additionally applicant has further amended the claims to remove the “threshold” in the “minimizing threshold accelerations”, thus rendering mute the possible new matter concerns regarding that specific phrasing mentioned in the advisory action.
Response to Arguments
To summarize applicant’s arguments, concerning the possible new matter issues regarding the definition of the “first possible speed” brought up in the advisory action 09/21/2022, applicant points to [0033] and provides an explanation with further references/citations to [0037], [0034], and [0017]. These arguments and citations are not persuasive. The cited sections only contain generalized teachings and/or definitions for some concepts however they do not teach the specific definition for the first speed as claimed as such. As such the claims are rejected under 112(a) due to new matter and lack of written description. 
As mentioned in the advisory action the further “First possible speed” definition is not taught by the cited combination in the final office action dated. While Zhu et al does mention a “maximum allowable constant speed” in [0193] it doesn’t state/teach that this speed is based on/derived from all of the vehicle’s load, slip, and flipping conditions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 1, no teachings were found in the specification and/or original claims at time of filing to provide grounds for the specific definition/limitation of the “first speed” being “the maximum forward linear speed of the vehicle based on the vehicle load, the vehicle slip on the road, and vehicle flipping conditions in order to minimize accelerations within the cab of the vehicle;” as such this limitation/amendment represent new matter and lacks written description in the original disclosure. While the specification/figures disclose that the simulator takes “under consideration” ([0033] of specification) load, slip, and/or flipping conditions there is no teaching that this “consideration” is the defining/limiting of the “first speed”. There is no explicit mention of this definition “first possible speed”. Further the limited definition of the “first possible speed” to being based on all of load, slip, and flipping isn’t required (the specification doesn’t support such a definition as implicit to general teaching nor do general teaching by their overall nature required this definition.)
	Claims 5, 9, and 11 are all dependent claims of claim 1, and by extension have the same new matter/lack of written description as claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites “wherein the simulator takes under consideration the load of the vehicle, slip of the road, and/or flipping conditions”; the amendment to claim 1 was amended to recite a specific definition for the “first possible speed” which is based on all of the same parameters recited in claim 5, as such the “or” of claim 5 would be effectively broadening claim 5 compared to claim 1 and additionally even if claim 5 were amended to recite only the “and” (i.e. all parameters are considered) then it would not be further limiting claim 1. This is further reinforced in that in the arguments/grounds submitted for claim 1’s amendments (specifically [0033]) the same section which provides grounds for claim 5. As such claim 1 is understood to be reciting a specific/more limiting definition of [0033] with other teachings of the specification, and  claim 5 is reciting a more generalized recitation which represents a broader version of claim 1’s similar elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210163068 A1, “OBSTACLE AVOIDANCE GUIDANCE FOR GROUND VEHICLES”, Zhu et al and further in view of US 20180056986 A1, “DETERMINING AVAILABLE DYNAMIC TURNING RADIUS”, Wang et al and in view of US 20200189591 A1, “Steering Command Limiting For Safe Autonomous Automobile Operation”, Mellinger III et al.
	Regarding Claim 1, Zhu et al teaches “A control system for an autonomous vehicle that executes controls that cause the autonomous vehicle to follow a trajectory, comprising: an autonomous vehicle comprising: (i) an actuated steering column coupled to be repositioned by at least one actuator, wherein the actuated steering”( [0087] In that regard, certain aspects of the present invention include a computational method or algorithm that enables wheeled ground vehicle parking and driving around obstacles without human intervention. The algorithm may be implemented using a computer system onboard of the vehicle with one or more motion sensors, situational awareness sensors, and suitable steering and speed actuators.);” (ii) a system for controlling a speed of the autonomous vehicle; a trajectory defining a path to be followed by the autonomous vehicle; a maximum allowed deviation from the trajectory;”( [0175] “The cross-track error d may indicate the lateral deviation of the vehicle from a reference path. Because of the road restriction, LOS PPG must keep the cross-track error small enough to keep the vehicle in its lane, even during sharp turns. The ultimate bound of the steady state cross-track error may be provided by Theorem 4.3, which considers an LOS PPG system characterized by the polar coordinate representation of Equation 64 following a reference path segment. If the solution of the polar coordinate representation is uniformly ultimately bounded, then, the cross-track error d is uniformly ultimately bounded by:” Here teaches that the cross-track error must be small enough (below a threshold) to keep vehicle within the lane) and a controller in communication with the system for controlling the speed of the autonomous vehicle, (“[0056] FIG. 1 is a schematic view of vehicle control system including a mission trajectory planner, a trajectory tracking controller, a navigation system, and a vehicle model in accordance with an embodiment of the invention. “(The :mission trajectory planner” and “trajectory tracking controller” is a controller which controls the speed of the vehicle (along a trajectory), the planner performing the predictive/simulation part, and the tracking controller control the physical speed/steering of the vehicle);”wherein the controller modifies the speed of the autonomous vehicle to allow the autonomous vehicle to follow the trajectory within the maximum allowed deviation by: (a) simulating, utilizing the maximum steering rate of the actuated steering column and for a first possible speed of the autonomous vehicle, a first performance of the autonomous vehicle in attempting to follow the trajectory; (b) computing, for the simulated first performance, a first path following error descriptive of a first deviation of the simulated attempt from the trajectory (c) determining that the first deviation exceeds the maximum allowed deviation from the trajectory; (d) simulating, utilizing the maximum steering rate of the actuated steering column and for a second possible speed of the autonomous vehicle, a second performance of the autonomous vehicle in attempting to follow the trajectory, the second possible speed being less than the first possible speed; (e) computing, for the simulated second performance, a second path following error descriptive of a second deviation of the simulated attempt from the trajectory; (f) determining that the second deviation does not exceed the maximum allowed deviation from the trajectory; and (g) causing the system for controlling the speed of the autonomous vehicle to attain the second possible speed.”( ,”( [0023] “In another aspect of the invention, the trajectory satisfies kinematics constraints of the vehicle, dynamics constraints of the vehicle, or both the kinematics constraints and the dynamics constraints of the vehicle.” Here teaches that a (proposed) trajectory is one that satisfies the dynamic and kinematic constraints of the vehicle (inherently teaching that some form of prediction/simulation of a trajectory in order to determine/create a trajectory)  “[0112] Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:

    PNG
    media_image1.png
    275
    487
    media_image1.png
    Greyscale

where κ can be interpreted geometrically as the curvature of the vehicle's path in the x.sub.n-y.sub.n plane.”  While not explicitly stating that the path following deviation is utilizing the maximum steering rate, from the kinematic constraints and [0112] which teaches that maximum steering rate being satisfied is a kinematic constraints this teaches that the position control is limited/bounded by the maximum steering rate.  i.e. any trajectory from the feasible path must satisfy the kinematic constraints [0193] “(5) The feasible path is transformed into a trajectory for the vehicle with maximal speed by assigning a maximum allowable constant speed along the path. Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method. (6) The above described features may be achieved independent of vehicle size.” Here teaches that a feasible path (trajectory defining a path) is assigned a maximal speed (First speed) along the whole path, then the segments are checked for allowable deviations (i.e. is deviation within a threshold), i.e. steps a-c  of applicant’s claim); (if the deviation is too much then an optimal control (new speed profile and various constraints such as the deviation are checked again utilizing the new profile) is implement (i.e. the second performance/deviation/speed profile steps, i.e. steps  d-g) as to the limitation that the second checked speed Is less than the first, as the first/profile is the maximum speed the logic naturally flows that any other (valid) speed profile must be a lower; while not explicitly stating that during this prediction the steering rate is limited, as the kinematic constraints are applied, which includes that a steering rate is/remains below the maximum steering rate, as taught in [0112], thus for the kinematic/deviation checking the steering rate of the vehicle is limited to the maximum steering rate provided and path deviation is inherently a function of maneuverability (i.e. limits of turn angle/turning angle change rate) and  in [0112] for any trajectory/checking thus the resulting deviations of a proposed/checked trajectory is one that is based, at least inpart, on the maximum steering rate being limited, *as a note to the applicant currently that the steering rate in the simulation must be reach the maximum limited steering rate isn’t explicitly needed by the claim language, only that a simulated steering rate is limited to the maximum (i.e. only that the maximum steering rate bounds/constraints needs to exists which from Zhu it does, but it being reached isn’t required by claimed). Thus the teaching that the steering rate is limited to a maximum is one of the kinematic constraints is inherently teaching that for the resulting deviation violation check contains a deviation that was a result of the steering rate being limited; additionally the wording that the deviation “results” from the maximum steering rate limit also doesn’t required that a reference teach deviation as being calculated from the maximum steering rate. 
	To put it more simply Zhu teaches that (I) a trajectory’s (tracking relative to a proposed nominal path) points/shape is limited in that it must satisfy a maximum steering rate limitation of the vehicle [0112] “ Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:”], i.e. any trajectory Zhu proposes/checks is limited based on the maximum steering rate and (II) Zhu checks the deviation of a trajectory from the nominal path for if it is valid [0193] “Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method.”; Thus as deviation is based on the difference between the trajectory and the nominal path, and the trajectory is always limited (in part) on the maximum steering rate the deviation of a trajectory is always a “result” of the maximum steering rate being limited.). Zhu then further teaches that if the deviation is too great a new speed profile is generated/assigned [0193] “Then, the speeds at the path segments where the vehicle dynamics constraints or allowable deviations from the path have been violated are altered by an optimal control method.” That the new speed being altered to is lower is inherent in that the original speed is the maximum speed, thus any other (second) speed is a lower speed. Further the second deviation checking/constraint “[0175] The cross-track error d may indicate the lateral deviation of the vehicle from a reference path. Because of the road restriction, LOS PPG must keep the cross-track error small enough to keep the vehicle in its lane, even during sharp turns.” It is known that any adjusted speed must result in a deviation less than/small enough to remain in a lane  (i.e. a second deviation is determined/checked).
	Zhu et al however fails to teach that the “first possible speed” is the maximum speed based on “vehicle load, the vehicle slip on the road, and vehicle flipping conditions in order to minimize accelerations within the cab of the vehicle;”
	Mellinger III et al teaches a vehicle control system which includes limiting/setting the maximum safe speed and relates it to the lateral acceleration (felt acceleration within the cabin). Mellinger III et al teaches ([0071] “Some safety parameters stored in memory may be static (i.e., unchanging over time), such as maximum vehicle speed. Other safety parameters stored in memory may be dynamic in that the parameters are determined or updated continuously or periodically based on vehicle state information and/or environmental conditions. Non-limiting examples of safety parameters include maximum safe speed, maximum brake pressure, maximum acceleration, and the safe wheel angle limit, all of which may be a function of roadway and weather conditions.” ) Mellinger III et al previously teaches vehicle state information and max allowed lateral acceleration ([0033] The vehicle management system may dynamically determine the current operating conditions of the vehicle based on monitoring or determining any or all of the current speed of the vehicle, current location of the vehicle, current outside temperature, current weather conditions (e.g., fair, snow, ice, rain, etc.), road surface type (e.g., gravel, asphalt, concrete, etc.), lane width, traffic within a vicinity of the vehicle, current vehicle mass (including mass of passengers, cargo, fuel, etc.), moments of inertia, center of gravity location, wheelbase length, tire stiffness coefficients or other tire dynamic models, and other similar factors, conditions or considerations. In various embodiments, the maximum allowable lateral acceleration may be a fixed value (e.g., a lateral acceleration that occupants would find tolerable or comfortable) or a value that is determined dynamically in the host vehicle based on perceived conditions. [0034] In various embodiments, the vehicle management system may dynamically determine the maximum allowable lateral acceleration based on current operating conditions of the vehicle and other factors/considerations, such as passenger preferences (e.g., for comfort, sport or vehicle responsiveness, etc.), vehicle safety (e.g., to prevent spinouts, loss of control, rollovers, etc.), type of cargo (e.g., eggs vs. bricks, etc.), placement of cargo within the vehicle (e.g., high or low placement on a truck bed, etc.), other cargo-based factors (e.g., to avoid damaging a fragile cargo, etc.), or any combination thereof.” Here teaches the setting of max lateral acceleration is a function of “vehicle safety” (which is/includes rollover conditions, loss of control (wheel slip), and cargo (load).)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Zhu et al to have the “maximum allowable constant speed” which satisfies “dynamic constraints” ([0193] of Zhu) be based on/the maximum safe speed and maximum allowable lateral acceleration of Millinger III et al. One would be motivated ot implement Millinger III’s speed and acceleration constraints/definition to improve the safety (less likely to lose control, rollover, etc) and comfort of the resulting invention. The resulting modified Zhu would teach the “first possible speed”.
	Further While Zhu et al does teach that actuator limits/performance affect the simulation/tracking of the vehicle. “[0140]” Because of the dynamics of the actuator, a trapezoidal velocity profile which corresponds to a square-wave acceleration profile may be not practical for control of the real vehicle. One remedy may be to assign a continuous acceleration profile for the path segment thereby generating a smooth velocity profile. A smooth velocity profile may be generated, for example, by an acceleration profile that consists of half sine waves. For the half sine wave case and for l>πM.sub.u.sup.2/(2M.sub.{dot over (u)}), the corresponding smooth velocity profile may given by:” it does not explicitly disclose that the steering rate itself is limited based on the actuator/the actuator’s performance is being accounted for in limiting the steering rate. However a maximum steering rate constraint is taught in [0112] “Assumptions used with path-trajectory conversion may include that the steering angle is bounded by |δ|≤δ.sub.max, that the steering rate η={dot over (δ)} satisfies |η|≤η.sub.max. Consider the following kinematics equation for a vehicle:” Thus Zhu et al fails to explicitly/inherently teach the accounting for the limiting of maximum steering rate as a result of actuator performance.
	Wang et al teaches an autonomous vehicle steering system which includes accounting for steering actuator performance which limits the steering rate of the vehicle based on both a path curvature and speed of vehicle. Wang et al teaches [0025] “The capability of the steering system 12 and steering actuator 26 to handle such maneuvers, including maneuvers with high lateral acceleration or/and high steering rack displacement velocity, is established by determining through calculations maneuver limit envelopes such as those illustrated in plot 60 of FIG. 4 for the vehicle steering system 12. The envelopes 62, 64, 66, 68, 69 include the values of velocity and curvature to the left of and below each curve for the specified rack rates. The maneuver limit envelopes 62, 64, 66, 68, 69 define performance limits of velocity and curvature as a function of the available rack displacement rate, and the available rack displacement rate in turn depending on the available torque from actuator 26. A higher magnitude of rack force, and thus a higher magnitude of actuator torque, is required to move rack 24 at higher vehicle lateral acceleration. An arrow 70 points in the direction of increasing steering rack rate. The decrease in curvature with an increase in steering rate illustrates that increasing the steering rack rate or velocity yields a reduction in the ability of actuator 26 in its diminished mode to accommodate greater magnitudes of curvature. That is, vehicle 10 will not be able to turn or change lanes as quickly when the performance of actuator 26 is diminished. Available turn curvature decreases with both an increase in steering rate as well as an increase in available vehicle velocity.”

    PNG
    media_image2.png
    310
    507
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Zhu et al to instead of using a fixed maximum steering rate, as is currently taught in Zhu, to instead use the actuator (and hence curvature/speed) dependent max steering rate calculation as taught by Wang et al. One would be motivated to make this modification in order to produce a safer overall system/system which better models the performance of the vehicle. Wang et al provides this teaching/motivation in [0024] “It is desirable for the virtual driver 58 to know both the regular or full capability of steering actuator 26 and the more limited capability of steering actuator 26 operating in the diminished mode to allow safe execution of maneuvers such as high lateral acceleration maneuvers and high steering wheel angle rate maneuvers” The modification of the actuator limited steering rate would result in the subsequent deviation/constraint checking of Zhu et al checking deviation results which are affected by the limited steering rate; thus teach all aspects of amended claim 1.
 	Regarding Claim 5, modified Zhu teaches, “The control system of claim 1, wherein the simulating of the first and second performances are based at least in part on a load of the autonomous vehicle, a slip of a road, flipping conditions, or any combination of the foregoing.”(Zhu et al [0143] Kinematic constraints with respect to CG may be defined by:

    PNG
    media_image3.png
    171
    256
    media_image3.png
    Greyscale
 Eqn. 46 and the dynamic constraints may be defined by: 
    PNG
    media_image4.png
    210
    386
    media_image4.png
    Greyscale
,
 Here shows that the dynamic constraints include the mass (1/m) i.e. load of the vehicle; additionally in Zhu et al [0184] “The above analysis leads to the following design guidelines for LOS PPG for lane following in which the specific values of the parameters may be determined according to theorems 4.2 and 4.3: (1) The speed limit for u is determined based on the curvature of the road and the dynamic constraints of the vehicle; the dynamic constraints is/includes the mass (load) of the vehicle.)
	Regarding Claim 11, modified Zhu teaches that maximum speed is limited/determined based on the curvature of the path Zhu [0027]” In another aspect of the invention, the speed for the vehicle is determined based on a curvature of the virtual path.” And again in  [0184] “The above analysis leads to the following design guidelines for LOS PPG for lane following in which the specific values of the parameters may be determined according to theorems 4.2 and 4.3: (1) The speed limit for u is determined based on the curvature of the road and the dynamic constraints of the vehicle.” .  
	However Zhu et al, and/or Wang et al, fails to explicitly disclose that maximum speed for a curvature of a path is stored in a table form. Official notice is taken that the use of lookup tables/table formats for storing/sorting of data is WURC in the field of autonomous vehicles/robotics. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to implement a lookup table for the maximum vehicle speed based on path curvature taught in Zhu et al. The KSR rational for the implementation being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Zhu et al teaches maximum vehicle speed as a function/directly tied to the curvature of a path; lookup tables are a known data format and their use is WURC in the field of autonomous vehicles/robotics, (II) Implementing/storing of maximum speed based on the path curvature in a table format wouldn’t be changing the underlying principles of Zhu et at, and a lookup data’s purpose is to store/produce output parameter(s) for given input parameter(s), thus its underlying function/purpose would be changed by storing the given maximum speed (output) for a curvature (input). (III) Zhu et al and Wang et al both teach their inventions in the form of computer implemented methods, as such lookup tables/storage formatting wouldn’t provide unpredictable/non-expected benefits.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhu (Zhu et al, Mellinger, and Wang et al combination) as applied to claim 1 above, and further in view of NPL article “Nelder-Mead method”, January 2019, Wikipedia, https://en.wikipedia.org/w/index.php?title=Nelder–Mead_method&oldid=878216348.
	Regarding Claim 9, Zhu et al teaches the finding of Speed profiles based on a cost function [0025] “In another aspect of the invention, the prespecified velocity profile is selected from a plurality of prespecified velocity profiles based on a cost function that minimizes an error between the trajectory and the virtual path.” A specific cost function is given in [0147] An exemplary optimality objective may be, along the nominal trajectory, minimizing the following cost function: 
    PNG
    media_image5.png
    48
    308
    media_image5.png
    Greyscale
” However it doesn’t explicitly disclose the use of the various types of method/searches claimed in claim 9.
	As evidenced by the Wikipedia article teaches the use of a Neadler-Mead (down-hill simplex) method/search as known way to determining/finding the optimum solution to a cost function. (The Nelder–Mead method or downhill simplex method or amoeba method is a commonly applied numerical method used to find the minimum or maximum of an objective function in a multidimensional space.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to use the Neadler-Mead (down-hill simplex) method to solve the cost function of Zhu et al optimally. The use of this method would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Zhu et al teaches a cost function to determine an optimal speed profile, but is mute as to the specific way to solve it. The Neadler-Mead (down-hill simplex) method is a known way of solving/finding optimal solutions (min/max) of multi-dimensional cost function. (II) the exemplary cost function in Zhu et al is multi-dimensional (i.e. cost (J) is a function of multiple variables) and using the Neadler-Mead method wouldn’t be changing the underlying function of the cost function in Zhu et al; further as Zhu et al is a multi-dimensional cost function the Neadler-Mead method is a valid way of solving it (i.e. neadler-mead is merely performing its intended function). (III) the Neadler-Mead method is an established/known method that benefits/works well in cost functions that are complex/computational load heavy thus lending itself well to trajectory tracking. Thus resulting implementation would render obvious the use of a simplex optimization type search method for finding determining speed profiles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL, “Path and velocity trajectory selection in an anticipative kinodynamic motion planner for autonomous driving”, Talamino et al; 
	Talamino et al is a white paper which teaches a method/system for determining of path and velocity for autonomous driving. Pertinent in it teaches the setting of the velocity (speed profile) search space (page 7) to be limited/bounded based on max allowed velocity (Due to path (of the vehicle)  curvature and/or lane (road) curvature and based on the “longitudinal dynamics” (max accel) limits of the vehicle) ); while not explicitly stating to search the faster speeds first from the speed cost function (section 2.3, table 1) the cost based on velocity (first line of table 1) shows that a faster speeds (i.e. v.f,vp is/close to v.max, desired) profiles would have the lower velocity cost, thus when searching for lowest cost profiles the faster profiles (which have already been limited to be feasible) would be more likely to have lower costs compared to slower profiles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661